Title: From George Washington to William Ramsay, 4–11 December 1775
From: Washington, George
To: Ramsay, William



Dear Sir,
Cambridge [4–11] Decembr 1775

I am sorry to find by your favour of the 14th Ulto that there is so little prospect of stopping the Navigation of the Potomack, by sinking of Vessels or Cheveaux de Frieze—the Channel being not only deep but wide in those places which you judged most likely to admit of these obstructions—What ever plan you adopt, if executed at the expence of Individuals, should be as extensive as possible in its operation; for you will not be able to get Men to contribute to a Work of defence, from which they derive no advantage, immediate or remote—this is my objection to Colo. Fairfax’s, otherwise I do not know a more advantageous Situation, as a Battery up on the Hill, in Front of the House, could never be hurt by any Ship in the World and would sink any Ship before she could pass it, having the full rake of a

Vessel from the time it comes within reach of its Guns, till it had got out of shot above.
I am not acquainted with the Situation of the Grounds, or bearings of the River at the Indian highlands, so that I can give no opinion of that particular spot; but think the Method you propose of fixing out two Privateers under the Conduct of those Gentlemen you have named aided by a couple of Row-Gallies (upon the Philadelphia plan) not a bad one; but then, I would have these again supported by Land Batteries in some advantageous spot, where the whole might co-operate against any considerable Force, if need be—this Stand of defence I would have as low down the River as a convenient Situation could be found on account of the number of Inhabitants it will cover, and the benefits that will result from it; for I have no expectation that the Committee of Safety will take this matter up, upon a contracted Plan; if they give into it at all, it must be upon a larger Scale.
If you could get Guns, the cost of such a defence as is above describd could not be much—Men’s wages & Provisions would be the chief—the Vessels might, I should presume (Insuring them) be hired cheap—and the building of the Batteries, in a manner nothing, as a few Men would throw them up in a day or two—the Row Gallies would be the principal cost, & perhaps another Privateer might answer the Purpose of them.
I think as you do, that it is high time a test Act was prepared & every man called upon to declare himself; that we may distinguish Friends from Foes; nor have I any Idea of a Set of Men being exempt from the common duties of Society in any Country, or Community where they have been Foster’d in the sweet Injoyment of its liberties.
Finding we had no great prospect of coming to close Quarters with the Ministerial Troops in Boston, I fitted out at the Continental Expence, several Privateers; chiefly with design to Intercept their Fresh Provision Vessels from Nova Scotia & Canada, in which we have succeeded ⟨illegible⟩ in this few days, have taken a Store ship from London with a fine brass Mortar, 2000 stand of Arms, Shot, Shells ⟨&⟩ca to the amount, it is supposed, of £16000 Stg but no Powder—also a Ship of Dry Go⟨ods f⟩rom a Compy in Greenoch, Scotlan⟨d mutilated⟩ Tory in Boston,

worth £3600 Stg; wha⟨t t⟩he Congress will do with the latter I know not ⟨mutilated m⟩atter is now before them.
I am very glad to find that a firm Peace is made with the Western Indian’s; I hope in God it will be lasting—The Ministry are sadly disappointed in their Expectation’s from Canada and that Quarter—the good Wishe⟨s⟩ which accompanied Mrs Washington from her once peaceful & happy abode, cannot but be most pleasing and flattering to me, & lays claim to my warmest thanks—she is not yet arrived—fresh Horses are gone on to meet her—My sincere good Wishes attend your Family, and all our Friends—I am Dr Sir with great esteem Yr affecte H. Servt

Go: Washington

